Citation Nr: 1809927	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-29 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for congestive heart failure, to include as due to exposure to a herbicide agent.

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to a herbicide agent.

3.  Entitlement to service connection for gallbladder removal, to include as due to exposure to a herbicide agent.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1970 to December 1972.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a Board videoconference hearing in October 2014 before the undersigned.  A transcript of the hearing is associated with the file.

In March 2015, the Board remanded the issues on appeal for further development.

A July 2017 rating decision granted service connection for tinnitus, trochanteric pain syndrome (including trochanteric bursitis) of the left hip, and posttraumatic stress disorder.  This represents the complete benefit sought as to the issues, including service connection for a left lower extremity disorder and an acquired psychiatric disorder.  The remaining issues for appellate review are set forth on the title page. 



FINDINGS OF FACT

1.  The objective factual record does not provide support for the Veteran's contention that he was exposed to a herbicide agent while servicing vehicles he believed to have been returned from the Republic of Vietnam and which he believed were contaminated with a herbicide agent.  Herbicide exposure has not been objectively confirmed.

2.  Congestive heart failure did not manifest in service, it was not shown for many years thereafter and it is unrelated to an event, injury or disease in service, to include as due to claimed exposure to a herbicide agent.

3.  Prostate cancer did not manifest in service, it was not shown for many years thereafter, and it is unrelated to an event, injury or disease in service, to include as due to claimed exposure to a herbicide agent.

4.  A gallbladder disorder leading to its removal did not manifest in service, it was not shown for many years thereafter, and it is unrelated to an event, injury or disease in service, to include as due to claimed exposure to a herbicide agent.

5.  Bilateral hearing loss is shown to be unrelated to the Veteran's active service or any event, injury or disease in service, nor did it manifest to a compensable degree within one year following separation from active duty.

6.  The combined ratings of the Veteran's service-connected disabilities do not reach the regulatory threshold as the initial stage of consideration for a TDIU; nor do the levels of severity of his service-connected disabilities preclude the performance of work-related tasks in a functionally and occupationally sufficient manner, therefore rendering him able to secure and follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for service connection for congestive heart failure, to include as due to exposure to a herbicide agent, are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for prostate cancer, to include as due to exposure to a herbicide agent, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for gallbladder removal, to include as due to exposure to a herbicide agent, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4.  Bilateral hearing loss is not etiologically related to the Veteran's service, and is not presumed to be on any basis.  38 U.S.C. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.385 (2017).

5.  The criteria for TDIU have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (a), 4.19, 4.25, 4.71a (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has substantially complied with the directives of the Board's previous remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran was afforded a Compensation and Pension examination in April 2017, which produced findings pertinent to deciding the claim for entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the examination adequate for its purpose and neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Lay Evidence

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


Service Connection 

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service. 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2017).  That period of time is usually one year.  38 C.F.R. § 3.307 (a)(3).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  Such diseases include cardiovascular disease, sensorineural hearing loss, and or prostate cancer.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing and in-service disease or injury and a nexus for chronic diseases is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303   (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

A veteran, who during active military, naval or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during his or her service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), if manifested to a compensable degree at any time after active service.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).  

The following diseases will be deemed service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. §3.309(e).

Ischemic heart disease includes, but is not limited to, acute, subacute and old infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  It encompasses any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization, but does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. 3.309(e) (2016).  


The Veteran's Assertions

The Veteran contends in his October 2014 Board hearing testimony, his statements submitted to the record that and his reports to medical providers, that as a vehicle mechanic in service working on vehicles returned from the Republic of Vietnam exposed him to a herbicide agent, to include Agent Orange, which adhered to the vehicles.  This in turn caused his congestive heart failure, prostate cancer and gallbladder removal and, consequently, he is entitled to presumed service connection for these disorders.  He further contends that in his duties as a vehicle mechanic, as well as during exposure to small caliber weapons fire during training, he was exposed to acoustic trauma, causing his bilateral hearing loss.  The Veteran asserts that, due to these disorders, he cannot work, as the impairments associated with his disorders make it impossible for him to follow a substantially gainful occupation.  He adds in his reports to medical providers that the factors and circumstances associated with the effects of his disorders were exceptionally difficult to live and work with and, ultimately, he had to give up his job as a factory repair technician. 

Congestive Heart Failure, Prostate Cancer and Gallbladder Removal

The Veteran's service treatment records (STRs) indicated that in his December 1970 enlistment examination the category of  heart was checked as "NORMAL."   Pain in chest, palpitations or pounding heart, kidney stone or blood in urine as categories conceivably related to a heart, prostate or gallbladder disorders were checked "NO."  An April 1971 x-ray for a chronic cough complaint indicated a right aortic arch, but otherwise unremarkable results.

In his November 1972 separation examination, category of heart was again checked as "NORMAL."  Included with the STRs is a March 1974 post-service examination for the purpose of "School," in which the categories mentioned above were again checked as "NO" or "NORMAL."

The record reveals that the Veteran was treated at St. John's Mercy Hospital from 1997 through 1998 for episodes of syncope, chest pain, and indications of ventricular dysfunction.  He underwent a cardiac catheterization in 1999 at Metro Heart Group of St. Louis.  Two years later, although ultimately it was concluded that the Veteran had no known coronary artery disease, the examination identified non-ischemic cardiomyopathy (chronic disease of the heart muscle).  He was also later diagnosed with non-sustained ventricular tachycardia.

November and December 1999 disability determinations examinations, undertaken in connection with an application for Social Security benefits assessed the Veteran with idiopathic cardiomyopathy, noted as doing well and to continue with medications, and congestive heart failure, in other instances called New York Classification II and III congestive heart failure, noted as "well-compensated."  

In March 2000, the Veteran's heart specialist stated his impression that it does not appear that the Veteran "is in congestive heart failure."  After first declining, the Veteran underwent the implantation of a cardioverter-defibrillator for non-ischemic cardiomyopathy in October 2000.  In June 2004, the Veteran underwent a surgical procedure to replace the generator for his dual chamber implantable cardioverter-defibrillator (ICD).

Thereafter, between June 2004 and July 2007, the Veteran presented every three to four months for routine ICD checks, with findings that atrial and ventricular pacing and sensing thresholds were stable and the device function overall was stable and appropriate. 

The Veteran's DD 214 Certificate of Release or Discharge does not indicate service in Vietnam, nor does the Veteran assert this.  The Veteran has stated that, consistent with his duties as a vehicle mechanic, he serviced vehicles which he believes had been returned from Vietnam.  As stated earlier in this decision, the Veteran contends that he was thereby exposed to a herbicide agent, to include Agent Orange. 

However, the record contains no competent credible evidence of record that the Veteran was exposed to a herbicide agent while on active service.  The Board finds that any such statement by the Veteran that he was exposed to a herbicide agent from vehicles is purely speculative and is not competent evidence of exposure. The Veteran has not indicated that he possesses any specialized knowledge in the scientific field by which he could determine without testing that herbicide agents were present on any of the trucks that he handled.  In Bardwell v. Shinseki, 24 Vet. App. 36   (2010), the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  In contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident.  Without more, a claim based on statements that exposure occurred because the Veteran came in contact with vehicles that were in Vietnam does not qualify for the presumption of exposure to a herbicide agent.  There is no objective evidence on file that vehicles returning from Vietnam were sent to the Veteran's locale, nor is there evidence that they would have had Agent Orange on them.

Having considered the Veteran's contentions and statements and after a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran was not actually or presumptively exposed to herbicide agent, to include Agent Orange, during active service.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (U.S. 2009).  For these reasons, the claims of service connection for congestive, prostate cancer and gallbladder removal based on exposure to a herbicide agent, to include as due to Agent Orange, are not supported by the record.

Nonetheless, even when a Veteran is found not to be entitled to a regulatory presumption of service connection, his claim must still be reviewed to determine whether service connection can be established on direct entitlement to service connection or another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

However, the Board in its review of the record can find no substantive medical records, which provide treatment information, findings or diagnoses regarding the Veteran's gall bladder removal or prostate cancer that are related to service.  For example April 2008 to September 2009 private treatment notes include on the Veteran's problems list malignant neoplasm of prostate.  Another treatment record from November 2009 at St. Louis VA includes under past medical history prostate cancer status post prostatectomy.  These render broad time frames in which the disorders were treated or procedures performed, but nothing more.  The Board discerns in the record no basis whatsoever on which to establish service connection for prostate cancer, to include as due to herbicide exposure and for gallbladder removal, to include as due to service.

As already stated, nothing in this treatment record indicates a correlation of the Veteran's heart disorder with a exposure to a herbicide agent, to include Agent Orange.  In regard to direct service connection, the Veteran's STRs contain no complaint, treatment or diagnoses for a heart disorder upon separation from service.  At most, as stated above, an April 1971 x-ray during service for a chronic cough complaint indicated a right aortic arch, but otherwise  unremarkable results.  As late as two years after separation, the Veteran's March 1974 examination for "School" indicated nothing different from his enlistment and separation examinations.  Moreover, as stated above, the record indicates that the Veteran's first complaints and treatment for a heart disorder of any kind was in 1997.  

There is nothing in the record which points to a direct relation of the Veteran's current heart disorder to any event, injury or illness in service, nor did a heart disorder manifest within one year of separation.  Significantly, the Veteran's Metro Heart Group of St. Louis records, set forth above, indicate a history of heart conditions for the Veteran's mother (died of myocardial infarction), father (diagnosed with coronary artery disease), a brother (diagnosed with myocardial infarction), and a second brother with a heart condition.  No relationship to service has been clinically established.

Hearing Loss

The Veteran's service treatment records (STRs) indicated that, in his December 1970 enlistment examination the category of ears was checked as "NORMAL."   Past or current hearing loss was checked "NO."  Specifically, the Veteran's audiometric results indicated:

      500 Hz	1000	   2000	     3000         4000	  6000

Right	 10 dB		 -5	     -5	       --		 -5	  --
Left	 15		 -5	     -5	       --		15	  --

In his November 1972 separation examination, the category of ears was also checked as "NORMAL."   His audiometric results indicated:

	500 Hz	1000	   2000	     3000	4000	   6000

Right	 35 dB		10	     --	       15		 10	    20
Left	 25		15	     --	       20		 25 	    60

In the March 1974 post-service examination for the purpose of "School," the categories mentioned above were again checked as "NO" or "NORMAL" and audiometric results indicated: 

	500 Hz	1000	   2000	     3000          4000	   6000

Right	 15 dB		5	     5	       5		  5	     5
Left	 25		5	     5	       5		 10 	    35

A March 2008 audiogram revealed a right-ear average of Puretone thresholds of 15 and 17 for the left ear.  Discrimination test results were 100 perc correct for each ear.  The speech test results do not appear conform to the Maryland consonant-vowel nucleus-consonant (CNC) test and therefore are not relevant for VA purposes.  

In April 2010, the Veteran presented for a VA examination for hearing loss, in which the VA examiner did not consider the results valid because of the Veteran responses were inconsistent and incompatible with his observed communication ability.  However, the April 2010 VA examiner noted in the record the audiometric evaluation in his service medical records dated two years after separation which, he stated, indicates hearing within normal limits for VA purposes.  He further noted that a comparison with the Veteran's enlistment examination audiometric evaluation shows little change.  From this, he opined that, regardless of the Veteran's hearing ability that day, it is not likely that any current hearing loss is related to his military service.

In April 2017, the Veteran underwent an in-person VA examination for hearing loss, in which air conduction Puretone thresholds indicated the following:

RIGHT EAR

500 Hz   |1000     | 2000      | 3000 	    | 4000     | 6000 	 | 8000    | Avg Hz  (B -E)

15 dB      | 15	      | 15          | 60          | 60         | 60         | 55        | 38 

LEFT EAR

500 Hz   |1000     | 2000      | 3000       | 4000 	 | 6000    | 8000    | Avg Hz  (B -E)

15 dB      | 20       | 30          | 60            | 65           | 65        | 80        | 44 


Additionally, the Veteran's Speech Discrimination Score (Maryland CNC word list) was 92 percent for the right ear and 96 percent for the left.

The April 2017 VA examiner diagnosed the Veteran with sensorineural hearing loss in both ears (in the frequency range of 500-4000 Hz).  The same diagnosis was stated for the findings at higher frequencies.

She stated that there was no permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hz for either the right or left ear. 

The April 2017 the VA examiner opined that, for either ear, the Veteran's hearing loss is not at least as likely as not (less than 50 percent probability) caused by or a result of an event in military service.  She explained the Veteran's hearing thresholds were normal at entrance to service and at separation at the qualifying levels for VA disability criteria of 500 Hz- 4000 Hz.  She observed that the Veteran noticed his hearing loss a year after separating from the military while working as a mechanic, but also noted worked as a mechanic for 35 years.  She further explained that current research does not support the notion of delayed onset of noise induced hearing loss; noise induced hearing loss would occur at the time of exposure, not years later.  

She added that, in its landmark report, Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), the Institute of Medicine stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  The April 2017 VA examiner further added that, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  She stated this study remains the definitive consensus on this matter.

The April 2017 VA examiner noted that she was requested to address the "shifts" in hearing during the Veteran's service from 1970-1972.  She concluded that those hearing thresholds are within normal limits and therefore do not qualify for VA disability.

The April 2017 VA examiner further noted that an opinion was requested to address specific remand directives, including lay assertions, that the Veteran was exposed to vehicle noise while working in a motor pool, as well as to address the March 2008 private audiogram which shows high frequency hearing loss.  She further opined that, in consideration of vehicle noise and the hearing loss presented in 2008 audiograms, it is less likely than not that the Veteran's hearing loss was a result of military noise exposure, due to his hearing thresholds being normal at the separation examination.  She explained that, as previously stated, the Veteran's hearing thresholds were normal at separation from military service; therefore there is no evidence of hearing loss during military service; and therefore, the vehicle noise to which he was exposed and a 2008 private audiogram 36 years after separating from the military are irrelevant.  

She re-stated her points that hearing thresholds at separation were normal after the exposure to vehicle noise; noise induced hearing loss exhibits itself at the time of exposure, not 36 years later; and current research does not support the notion of delayed onset of noise induced hearing loss.  She emphasized that noise-induced hearing loss would occur at the time of exposure, not years later.  Once again, she referred to the definitive Institute of Medicine report, mentioned above, for the proposition that delayed hearing loss many years later and after normal hearing results at separation from service has no scientific basis and, therefore, is unlikely to occur.

TDIU 

A finding of TDIU is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in and of itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in considering his service-connected disabilities, can perform the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

TDIU may be assigned where the schedular rating is less than total, the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities and, if there is one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For the purpose of establishing one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16 (a)(2).  A 70 percent evaluation is only required if no single disability is rated as 60 percent disabling.  See generally VA Fast Letter 13-13 (June 17, 2013).

The combined rating is achieved by "adding" the disability ratings together.  However, this is not a conventional addition of numerical values.  The efficiency of the individual for employment purposes is not reflected as a numerical value equivalent to the assigned disability rating; in terms of actual efficiency, the number will be lessened under the regulation.  However, VA recognizes that earning capacity is affected exponentially as a less severe service-connected disability is added to the most severe service-connected disability, thereby reflecting the ever diminishing efficiency of the individual.  See 38 C.F.R. § 4.25.  

The Veteran is service-connected for PTSD, evaluated as 30 percent disabling from December 2008; trochanteric pain syndrome (includes trochanteric bursitis), left hip, evaluated as 10 percent disabling from December 2008; and tinnitus evaluated as 10 percent disabling from December 2008.  From the application of the Combined Ratings Table (Table 1) in 38 C.F.R. § 4.25, the combination of the Veteran's PTSD at 30 percent, his left hip at 10 percent and his tinnitus at 10 percent gives the Veteran a combined disability rating of 40 percent.  None of the disabilities is rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Consequently, the Veteran's combined rating does not satisfy the regulatory threshold of a combined rating of 70 percent in order to proceed with a further assessment as to the availability of a TDIU.  38 C.F.R. § 4.16 (a).  

Although these percentage standards are set aside only in exceptional cases where there is an unusual factor of disability rendering the Veteran unable to secure or follow a substantially gainful occupation, the Board does not discern in the record exceptional factors or circumstances associated with the Veteran's disabilities.  Diagnostic Code 9411, applicable to PTSD, speaks only to "occupational and social impairment, with occasional decreases in work efficiency and intermittent periods of inability to perform, although generally functioning satisfactorily...)."  It does not rate 30 percent disability as total impairment in these areas.  38 C.F.R. § 4.130.   Nothing in the record indicates otherwise.  Similarly, the Veteran's left-hip disability is rated at 10 percent to reflect the least inhibited flexion movement of the joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5019-5252.  Tinnitus is rated only at 10 percent and no higher, indicating that it has minimal effect on functionality.  38 C.F.R. § 4.87, Diagnostic Code 6260.  

For the foregoing reasons, there is no legal basis on which to set aside the regulatory thresholds for a TDIU, the medical evidence indicates that the Veteran is not precluded by the level of severity of his disabilities from the performance of the physical and mental acts required by employment.

Conclusion 

The Board has carefully reviewed and considered the Veteran's October 2014 Board hearing testimony, his October 2008 Statement in Support of Claim, the statement accompanying his December 2008 Authorization for Release of Information form, and his July 2010 Statement in Support of Claim, as well as his reports during examinations, as they appear throughout the record.  In addition, the Board has reviewed and considered the June 2009 statements of the Veteran's.  All of these have assisted the Board in understanding better the nature and development of the Veteran's disabilities.  

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran and his sons are competent to provide statements of symptoms which are observable to their senses and there is no reason to doubt their credibility.  However, the Board must emphasize that they are not competent to diagnose or interpret accurately findings pertaining to the Veteran's disorders and their relation to service, as this requires highly specialized knowledge and training.  38 C.F.R. § 3.159(a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the clinical evidence when there are contradictory findings or statements inconsistent with the record.  In the absence of presumptive service connection, it must rely on medical findings and opinions to establish the relationship of the Veteran's current disabilities to an in-service event, disease or injury.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   

For the reasons stated, the Board finds there is no presumption of service connection of the Veteran's congestive heart failure, prostate cancer or gallbladder removal based on exposure to a herbicide agent, to include Agent Orange, or based on any other presumption.  The Board also finds the record does not contain competent medical findings, an adequate opinion or a supporting rationale which establish that the above disorders were caused by an in-service event, injury or disease.  Based on the findings and opinions of the April 2017 VA examiner, the Board further finds the Veteran's bilateral hearing loss is not etiologically related to his service.  For these reasons, service connection cannot be established for the above disorders. 

Additionally, based on the record of assigned disability ratings, the Board finds the Veteran is not eligible for a TDIU, as the combination of his disability rating percentages does not meet the regulatory threshold for initial consideration of a TDIU.  38 C.F.R. § 4.16 (a).  Moreover, the Board also finds that there is no basis to set aside the regulatory threshold.  Based on the overall medical record, nothing indicates that the level of severity of the Veteran's disabilities in any way precludes him from the performance of work-related tasks in a functionally and occupationally sufficient manner.  

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claims, the doctrine is not applicable and the claims must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for congestive heart failure, to include as due to exposure to a herbicide agent, is denied.

Entitlement to service connection for prostate cancer, to include as due to exposure to a herbicide agent, is denied.

Entitlement to service connection for gallbladder removal, to include as due to exposure to a herbicide agent, is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


